DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a refrigerated environment” as cited in claim 1.; “a refrigerated cavity of a refrigerator" as cited in claim 2; "a refrigerated cavity of a wine cooler" as cited in claim 3;  and “a refrigerated cavity of a refrigeration system" as cited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation “a refrigerated environment” in line 1 and line 12. It is not clear if they are the same or different.   There is insufficient antecedent basis for this limitation in the claim. Therefore, appropriate correction is required. 
Claim 7 recites the limitation of “an arrangement “in line 2 and “a different arrangement” in line 5. The claim does not include structural differences between “an arrangement” and “a different arrangement” regarding UV light sources, but requires different time of moving air along the UV light source within the device. The residence time depends upon not only the arrangement of UV light source in the device, but also the size of the device, fluid flow direction, and other factors. Without providing detailed differences between “an arrangement” and “a different arrangement”, it is not clear what a structural limitation achieves increased time of moving air within the claimed device. Therefore, appropriate correction/clarification is required.  For the purpose of examination, devices with different dimensions and/or different UV light source arrangements are considered to have different arrangements.
Claim 20 recites the limitation “a refrigerated environment” in line 1 and line 14. It is not clear if they are the same or different. Claim 20 also recites the limitation of “the combined irradiance”.  There is insufficient antecedent basis for this limitation in the claim. Therefore, appropriate correction is required.
Due to their dependency of the parent claim, claims 2-19 and 21-26are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carmignani et al (U.S. 6,903,653) in view of Seiden et al (PG-PUB U.S. 2006/0080994) 
Regarding claim 1, Carmignani et al disclose an apparatus for air disinfection/purification (ABSTRACT & col. 5, line 24-32). The apparatus comprise: 
(1) a chamber 30/40 having a plurality of semiconductor coated packing material 38 and lamps 34 surrounded by the packing material 38, wherein the semiconductor comprises semiconductor photo-catalyst, such as TiO2 and the lamps 34 may be UV light sources (i.e. a reactor bed… a plurality of media coated with photo-catalyst substance… a plurality of UV light sources… Figures 1& 3, col. 6, line 24-30, col. 8, line 22-23. & col. 9, line 51-54); and  
(2) a fluid distributor system on the inlet and/or outlet the reactor for delivering fluid flow (i.e. an air handling unit in fluid communication with the reactor bed…, col. 9, line 47-50). 
Carmignani teaches that the apparatus may be for air purification (col. 5, line 31-32) and the reactor 30/40 is intended for air applications (col. 5, line 50-55). In case of air applications or air purification, the fluid distributor system is an air handling unit for delivering contaminated air through the reactor (see Example 3, col. 11, line 34-44). Furthermore, Carmignani teaches that hydroxyl radicals are generated from photo-catalysis between TiO2 and UV light (col. 1, line 25-38).
Carmignani teaches that the ratio of light flux/irradiance at the chamber wall to that at the sleeve is about 0.05-0.1 (col. 5, line 66-67), suggesting that the light flux/irradiance on a surface depend upon at least the distance from the light source. Since irradiance of the UV lamps on the semiconductor photo-catalyst may also vary with the energy intensity of the UV lamps, the size, shape, and type of he packing material (col. 6, line 3-16), one having ordinary skill in the art would have realized to choose UV lamps with proper energy level and select appropriate size, shape and type of packing material of the photo-catalyst in order to achieve better light irradiation on the photo-catalyst, thus improving  purification efficiency of Carmignani.
  Carmignani teaches that the device can be used for air purification/disinfection and for removal of odorous contaminants (col. 5, lien25-32 & Example 3, col. 11, line 34-44), but does not teach the air purification device incorporated with a refrigerated environment. However, Seiden et al disclose a refrigerator/freezer/wine cooler (ABSTRACT). Seiden teaches that an air sanitizing system 28 is incorporated with the refrigerator/freezer/wine cooler (i.e. a refrigerated environment) for purifying air and eliminate odor in the refrigerator (Figure 7, paragraphs [0002] & [0018]).  
One having ordinary skill in the art, upon reading the teaching of Seiden, would have realized to  incorporate an air disinfection/purification device with a refrigerator in an attempt to purify air and eliminate odor in the refrigerator. Therefore, it would be obvious for one having ordinary skill in the art to incorporate the air purification/sanitizing device of Carmignani with a refrigerator/freezer/wine cooler as suggested by Seiden in order to purify air and eliminate odor with the device of Carmignani in the refrigerator of Seiden. 
As such,  the combined teaching of Carmignani/Seiden includes an air purifying device comprising a plurality of coated photocatalyst and a plurality of UV light immerses therewithn and incorporated with a refrigerated environment.. 
  Regarding claims 2-4, Seiden teaches that the air purifying device is placed within the interior of the space 54 (i.e. a refrigerated cavity, Figure 7, paragraph [0018]) and the refrigerated environment may be a refrigerator/freezer/wine cooler (Figures 1-8, paragraphs [0015]-[0018]).
Regarding claim 5, Carmignani teaches that fluid 36 flows through the bed normal to the plane of the lamps 34 (Figure 3, col. 6, line 27-28).
Regarding claim 6,   Carmignani teaches that fluid flows axially through the bed (Figures 1 &2, col. 5, line 56-57).
Regarding claim 7, Figures 1-5 of Carmignani have different sizes and different lamp arrangement and they appear to have different resident time of moving the contaminated air within the chamber (Figures 1-5).
Regarding claim 8, part of packing material 38 of Carmignani is positioned between two adjacent UV lamps 34 (i.e. a second portion of the media) while the rest of packing material 38 is not dispersed between two adjacent UV lamps 34 (i.e. a first portion of media, Figures 1-5). 
With respect to the clamed irradiance, Carmignani teaches that the ratio of light flux/irradiance at the chamber wall to that at the sleeve is about 0.05-0.1 (col. 5, line 66-67), suggesting that the light flux/irradiance on a surface depend upon at least the distance from the light source. Since irradiance of the UV lamps on the semiconductor photo-catalyst may also vary with the energy intensity of the UV lamps, the size, shape, and type of he packing material (col. 6, line 3-16), one having ordinary skill in the art would have realized to choose UV lamps with proper energy level and select appropriate size, shape and type of packing material of the photo-catalyst in order to achieve better light irradiation on the photo-catalyst, thus improving  purification efficiency of Carmignani
Regarding claim 9, Carmignani teaches that the lamps is centered within a lamp sleeve 26 (i.e. a sheath, Figures 1-3, col. 5, line 56-62 & col. 6, line 30), wherein the sleeve 26 is in contact with the packing material 28 (Figures 1-3, col. 5, line 59-61).
Regarding claim 10, Carmignani teaches that the lamps is centered within a lamp sleeve 26 (Figures 1-3, col. 5, line 56-62 & col. 6, line 30).
Regarding claim 11,  Carmignani teaches that the lamps is centered within a lamp sleeve 26 (i.e. sleeve being separatable from the lamp, Figures 1-3, col. 5, line 56-62 & col. 6, line 30). In addition, constructing a formerly integral structure in various elements involves routine skill in the art (see MPEP 2144).  
Regarding claim 12, Carmignani teaches that the sleeve material is transparent to UV light (col. 5, line 56-57), which may be quartz (col. 7, line 29-32).
Regarding claim 13, Carmignani teaches that semiconductor photo-catalyst may be deposited on the transparent packing material (i.e. media) as nano-structured composite (col. 7, line 58-59 & col. 8, line 5-10). 
Regarding claim 14, the packing material of Carmignani may be borosilicate glass (col. 7, line 28-32).
Regarding claim 15, Carmignani teaches that photo-catalyst TiO2 may combine with zirconium oxide (i.e. an enhancing substance) for providing effective result (col. 7, line 22-34).
Regarding claim 16, Carmignani teaches that photo-catalyst TiO2 may combine with zirconium oxide for providing effective result (col. 8, line 22-34).
Regarding claim 17, Carmignani teaches that the semiconductor photo-catalyst may be TiO2 (col. 8, line 28-29).
Regarding claim 18, Carmignani does not teach the distance between adjacent lamps. However, Carmignani concludes from an experimental results that more lamps in a given reactor result in an increased performance (Table 3, col. 12, line 66-67), and indicates that the number of lamps used in the reactor will be determined by balancing the performance and the lamp cost (col. 13, line 7-10). Since the number of lamps in the reactor affects the space between adjacent lamps, one having ordinary skill in the art would have realized to optimize the distance between the adjacent lamps in order to achieve best performance of Carmignani with lest cost. 
Regarding claim 19, the UV light wavelength in connection with TiO2 is in the range of 200-400 nm (col. 8, line 47-50).
Regarding claim 20, Carmignani et al disclose a method for treating air with photo-catalytic conversion (ABSTRACT& col. 5, line 24-32). The method comprises steps of: 
(1) dispersing a plurality of semiconductor coated packing material 38 between lamps 34, wherein the semiconductor comprises semiconductor photo-catalyst, such as TiO2 and the lamps 34 may be UV light sources (i.e. a plurality of media coated with photo-catalyst substance.. & a plurality of UV light sources, Figures 1& 3, col. 6, line 24-30, col. 8, line 22-23. & col. 9, line 51-54);
(2) irradiating TiO2 with UV light to generate hydroxyl radicals from photo-catalysis (col. 1, line 25-38); and 
(3) flowing contaminated fluid/air from an inlet through the UV lamps toward an outlet (col. 5, line 31-32 & col. 9, line 47-50, Example 3, col. 11, line 34-44). 
Carmignani teaches that the ratio of light flux/irradiance at the chamber wall to that at the sleeve is about 0.05-0.1 (col. 5, line 66-67), suggesting that the light flux/irradiance on a surface depend upon at least the distance from the light source. Since irradiance of the UV lamps on the semiconductor photo-catalyst may also vary with the energy intensity of the UV lamps, the size, shape, and type of he packing material (col. 6, line 3-16), one having ordinary skill in the art would have realized to choose UV lamps with proper energy level and select appropriate size, shape and type of packing material of the photo-catalyst in order to achieve better light irradiation on the photo-catalyst, thus improving  purification efficiency of Carmignani.
  Carmignani teaches to purify/disinfect air and remove odorous contaminants with the device (col. 5, lien25-32 & Example 3, col. 11, line 34-44), but does not teach to deliver the air to a refrigerated environment. However, Seiden et al disclose a method of sanitize air in a refrigerator/freezer/wine cooler (ABSTRACT). Seiden teaches that an air sanitizing system 28 is incorporated with the refrigerator/freezer/wine cooler (i.e. a refrigerated environment) for purifying air and eliminate odor in the refrigerator (Figure 7, paragraphs [0002] & [0018]).  
One having ordinary skill in the art, upon reading the teaching of Seiden, would have realized to incorporate an air disinfection/purification device with a refrigerator in an attempt to purify air and eliminate odor in the refrigerator. Therefore, it would be obvious for one having ordinary skill in the art to incorporate the air purification/sanitizing device of Carmignani with a refrigerator/freezer/wine cooler as suggested by Seiden in order to purify air and eliminate odor using the method of Carmignani in the refrigerator of Seiden. 
As such,  the combined teaching of Carmignani/Seiden includes a step of delivering the air to a refrigerated environment.
Regarding claims 21-23, Seiden teaches that the air purifying device is placed within the interior of the space 54 (i.e. a refrigerated cavity, Figure 7, paragraph [0018]) and the refrigerated environment may be a refrigerator/freezer/wine cooler (Figures 1-8, paragraphs [0015]-[0018]).
Regarding claim 24, Carmignani teaches to place a lamp sleeve 26  (i.e. an enclosure) around the UV lamp 34 (Figures 1-3, col. 5, line 56-62 & col. 6, line 30), wherein the sleeve 26 resides between the lamp 34 and the packing material 28 (Figures 1-3, col. 5, line 59-61).
Regarding claim 25, Carmignani does not teach to arrange adjacent lamps having the claimed the distance. However, Carmignani concludes from an experimental results that more lamps in a given reactor result in an increased performance (Table 3, col. 12, line 66-67), and indicates that the number of lamps used in the reactor will be determined by balancing the performance and the lamp cost (col. 13, line 7-10). Since the number of lamps in the reactor affects the space between adjacent lamps for a given reactor chamber, one having ordinary skill in the art would have realized to optimize the distance between the adjacent lamps in order to achieve best performance of Carmignani with lest cost. 
Regarding claim 26, Carmignani teaches to disperse part of packing material 38 between two adjacent UV lamps 34 while the rest of packing material 38 is not dispersed between two adjacent UV lamps 34 (i.e. producing multiple volumes of media, Figures 1-5). 
With respect to the clamed irradiance, Carmignani teaches that the ratio of light flux/irradiance at the chamber wall to that at the sleeve is about 0.05-0.1 (col. 5, line 66-67), suggesting that the light flux/irradiance on a surface depend upon at least the distance from the light source. Since irradiance of the UV lamps on the semiconductor photo-catalyst may also vary with the energy intensity of the UV lamps, the size, shape, and type of he packing material (col. 6, line 3-16), one having ordinary skill in the art would have realized to choose UV lamps with proper energy level and select appropriate size, shape and type of packing material of the photo-catalyst in order to achieve better light irradiation on the photo-catalyst, thus improving  purification efficiency of Carmignani.
Conclusion
Claims 1-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795